Citation Nr: 1043999	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-12 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right knee disability claimed 
to be the result of Department of Veterans Affairs (VA) medical 
treatment rendered in connection with total knee replacement 
surgery performed in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Navy from 
May 1951 to April 1956.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision issued by the Department of Veterans Affairs (VA) 
Tiger Team Special Processing Unit in Cleveland, Ohio which, in 
part, denied the appellant's claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional right knee disability claimed to be the result of VA 
medical treatment rendered in connection with total knee 
replacement surgery performed at a VA Medical Center (VAMC) in 
August 2002.  Jurisdiction of the case, however, remains with the 
VA Regional Office (RO) in Houston, Texas.

In June 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript is of 
record.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The Board remanded the case for additional development in October 
2009.  The case has now been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran underwent a right total knee arthroplasty (TKA) 
at a VA medical facility in August 2002.

2.  The medical expert opinion evidence in the file is at least 
in relative equipoise as to whether  the Veteran sustained 
additional disability of the right knee as a result of an 
unforeseeable event that occurred in conjunction with the August 
2002 right knee surgery in the VA facility.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability from a right knee infection due to VA 
medical treatment (right knee surgery) rendered in August 2002 
have been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is seeking compensation for additional right knee 
disability claimed as due to the right knee replacement surgery 
performed at a VA facility in August 2002.  He contends that said 
additional disability was caused by/related to that surgery.  The 
appellant also asserted during his June 2009 videoconference 
hearing that the coagulase negative Staphylococcus (CNS) 
infection of the right knee which he contracted following his TKA 
was the result of non-sterile conditions in the operating room, 
by transfer from the surgeon, or from the surgical instruments.  
In the alternative, he has argued that the VAMC had sent him home 
in September 2002 without proper treatment for the surgical 
wound, resulting in a CNS infection which remained undiagnosed 
and untreated until April 2004.  He further contends that his 
current right knee disability and his current need for a 
wheelchair are due to that lack of treatment and/or a nosocomial 
infection (e.g., a hospital-acquired infection, per STEDMAN'S 
MEDICAL DICTIONARY, 26th ed., 1995, at 1220) acquired during his 
August-September 2002 VA hospital stay.

The appellant's 38 U.S.C.A. § 1151 claim was filed in November 
2004.  Effective for all claims filed on or after October 1, 
1997, 38 U.S.C.A. § 1151 provides that compensation under chapter 
11 of title 38 of the United States Code shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service connected.  38 
C.F.R. § 3.361(a) (2010).  For the purposes of this section, a 
disability is a qualifying additional disability if the 
disability is not the result of the veteran's willful misconduct 
and (1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran under 
any law administered by the Secretary of VA, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability was - 

	(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

Review of the evidence of record indicates that the appellant 
underwent right total knee arthroplasty in a VA medical facility 
in August 2002.  An August 22, 2002, pre-operative orthopedic 
note states that a physician discussed with the appellant 

the risks of surgery, including infection, pain, damage to blood 
vessels/nerves/ tendons, fracture, and need for more surgery.  
The appellant had a normal postoperative course and, with 
physical therapy, was able to ambulate more than 100 feet with a 
walker.  He was discharged on September 4, 2002.  At that time he 
was noted to be in good condition, and he was instructed to 
follow-up in the Orthopedics Clinic, including to report in seven 
days for staple removal.  The appellant was provided with 
medications at the time of his discharge, including Coumadin and 
pain medication.  A November 2002 Orthopedic Physician note 
indicates that the appellant was doing well and that he was using 
a rolling walker for ambulation.  He said that he was performing 
a home exercise program and that the pain was controlled with 
medication.  On physical examination, there was no warmth, 
erythema or effusion.  

In April 2003, the appellant reported that he was doing well.  
Physical examination of the right knee revealed a well-healed 
surgical scar.  There was no erythema, warmth, or effusion.  In 
August 2003, he reported right knee pain that came and went.  
This pain was mostly associated with increased activity, as was 
swelling of the right knee.  On physical examination of the right 
knee, there was mild warmth, but no effusion.  Follow-up was 
scheduled in six months.  An October 2003 physician progress note 
indicates that the appellant's right knee was swollen.  In 
December 2003, the appellant complained of pain that started 
seven months after the surgery that had progressed since with 
significant swelling at night after ambulation.  The appellant 
was instructed on signs of infection.

In February 2004, the appellant was seen complaining of pain 
which had started about six months after the surgery, with 
progression of symptoms of pain and swelling.  He denied fevers 
and chills.  Physical examination of the right knee revealed mild 
warmth, moderate effusion, and no erythema.  The differential 
diagnosis was degenerative joint disease versus infection.  A 
March 2004 note includes an assessment of possible infected TKA.  
Indium and Tcm scans were consistent with infection.  A March 31, 
2004, clinical assessment noted that the appellant's right knee 
swelling and pain were most likely due to infection, but that 
aseptic loosening was possible.  A week later, it was concluded 
that he had a CNS 

infection of the right knee.  In May 2004, the appellant 
underwent removal of the infected TKA hardware from his right 
knee.

In January 2005, the appellant underwent a procedure to fuse the 
right knee, which was status post hardware removal for infected 
prosthesis.  (Another TKA was precluded because of the CNS 
infection.)  The infection was described as eradicated by 
debridement and long term antibiotic therapy.  

The appellant underwent a VA medical examination in November 
2005.  The examiner reviewed the claims file, and noted that the 
appellant presented with continued severe right knee pain with 
moderate instability.  The examiner also noted the suggestion of 
continued infection in the right knee.  The examiner stated that 
the right knee disability was not thought to be due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
However, the examiner went on to state that rather it was felt 
that the additional right knee disability was due to an event not 
reasonably foreseeable - namely, that of a post-operative 
infection.

Pursuant to the October 2009 Board remand instructions, a medical 
opinion was obtained from a VA orthopedic surgeon; this physician 
stated that his experience included a fellowship in knee 
replacement surgery.  After reviewing the claims file, the VA 
orthopedic surgeon opined that the appellant's right knee CNS 
infection was timely and properly diagnosed and that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in the 
diagnosis or treatment of the infection.  However, the reviewer 
related the appellant's right knee CNS infection to his August 
2002 VA surgery and opined that the risk of infection with a 
total knee replacement is not reasonably foreseeable, to include 
the appellant's August 2002 knee surgery.

In order to constitute a qualifying additional disability, the 
proximate cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.  If a result occurs which 
was not foreseeable by the provider or the 

patient, then the law authorizes payment of benefits under 
38 U.S.C.A. § 1151 in this type of claim.  38 C.F.R. § 3.361(b), 
(c), (d).

Under VA regulations, the question of whether the proximate cause 
of a Veteran's additional disability or death was an event not 
reasonably foreseeable is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

Although the appellant was clearly informed that infection was an 
attendant risk of his August 2002 surgery, two different VA 
examiners have stated that the appellant's CNS infection was an 
event which was not reasonably foreseeable.  The competent 
evidence of record indicates that, although infections are known 
to occur during the performance of surgical procedures, the 
specific sort of infection that occurred in connection with the 
appellant's right knee replacement surgery was not reasonably 
foreseeable.  

Thus, it could be said that such an occurrence is not 
"ordinary" in nature but quite rare.  For these reasons, the 
Board finds that the evidence for and against the Veteran's claim 
is in relative equipoise on the question of whether the CNS 
infection associated with the August 2002 right knee surgery in a 
VA facility was "an event not reasonably foreseeable" as 
contemplated by 38 U.S.C.A. § 1151.

In view of the foregoing, and with the resolution of reasonable 
doubt in the Veteran's favor, the Board finds that the current 
residuals of the right knee CNS infection with resultant hardware 
removal and right knee fusion were proximately caused by an event 
not reasonably foreseeable.  Therefore, the Board finds that the 
criteria for entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability have been met.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the appellant's right knee (status post 
hardware removal and knee fusion) claimed as the result of VA 
medical treatment undertaken in August 2002 are granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


